DETAILED ACTION 
Notice to Applicant

1.	The following is a FINAL action upon examination of application number 16/284,041, filed on 02/25/2019. Claims 1-20 are pending in the application and have been examined on the merits discussed below.

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

3.	In the response filed September 06, 2022, Applicant amended claims 1-4, 7, 10-13, and 15-20, and did not cancel any claims. No new claims were presented for examination. 

4.	Applicant's amendments to claims 2, 11, and 17 are hereby acknowledged. The amendments are sufficient to overcome the previously issued claim objections; accordingly, these objections have been removed.

5.	Applicant's amendments to claims 1-3, 7, 10-12, 15-17, and 20 are hereby acknowledged. The amendments are sufficient to overcome the previously issued claim rejections under 35 U.S.C. 112(b); accordingly, these rejections have been withdrawn.

6.	Applicant's amendments to claims 1, 10, and 16 are hereby acknowledged. The amendments are not sufficient to overcome the previously issued claim rejections under 35 U.S.C. 101; accordingly, these rejections have been maintained.
Response to Arguments

7.	Applicant's arguments filed September 06, 2022, have been fully considered.

8.	Applicant submits “as the instant application explains a shortcoming with an existing process, and describes an approach which mitigates the shortcoming, and the independent claims 1, 10 and 16 include limitations drawn to this approach, the claims at issue are not directed to the judicial exception (Step 2A: NO), and said claims, and dependent claims 2-9, 11-15 and 17-20 via incorporating their respective limitations, are each eligible under 35 USC 101.” [Applicant’s Remarks, 09/06/2022, page 12]

	The Examiner respectfully disagrees. First, Applicant alludes to Step 2A, Prong Two of the eligibility inquiry by suggesting that “the claimed invention improved the functioning of the computer or improves another technology or technical field” [Remarks at page 11]. In response, the Examiner respectfully disagrees and notes that no such “improvements to the functioning of the computer or improvements to another technology or technical field” have been shown. As explained in the rejection, the claims as a whole merely describe how to generally “apply” the abstract idea(s) in a computer environment. The claims merely produce a result in the form of “a resume for a first candidate” based on the first candidate data dimensions, which is not an improvement to the metadata repository, processor, or any other system or technology. The claims have not been shown to modify, reconfigure, manipulate, or transform the metadata repository, processor, or any technology in any discernible manner, much less yield an improvement thereto. There is no indication that any of the additional elements or the combination of elements amount to an improvement to the computer or to any technology. Their individual and collective functions merely provide generic computer implementation. Therefore, these additional claim elements are insufficient to integrate the judicial exception into a practical application.
	Applicant next argues that “the instant application explains a shortcoming with an existing process, and describes an approach which mitigates the shortcoming, and the independent claims 1, 10 and 16 include limitations drawn to this approach, the claims at issue are not directed to the judicial exception.” In response, it is noted that the claims are not solving a technical problem. The process of adding a skill to a resume and updating a resume is not a technical problem nor is it improving a technical field or technology. The Specification describes updating a resume and querying people to update their resume as shown in paragraph 0061. These problems are merely human resource problems and not technical problems. 
	For the reasons above along with the reasons provided in the updated §101 rejection below, the amendments and supporting arguments are not sufficient to overcome the §101 rejection.

9.	Applicant submits “Kenthapadi in view of Terhark fails to teach one skilled in the art to identify a skill of an “upwardly trending job position” for which a demand value and/or a compensation value is trending upward is missing from the first candidate data dimensions and is most likely to match a current skill set of the first candidate, as required by MPEP §2143 to support a rejections under 35 USC 103.” [Applicant’s Remarks, 09/06/2022, page 15] 

	Applicant's argument has been considered, however the argument is primarily raised in support of the amendments to independent claim 1, and therefore is believed to be fully addressed via the new ground of rejection under §103 set forth below, which incorporates a new reference to teach the new limitations of claim 1. Accordingly, the amendment and supporting arguments are believed to be fully addressed via the new ground of rejection set forth under §103 below.

10.	Applicant’s remaining arguments either logically depend from the above-rejected arguments, in which case they too are unpersuasive for the reasons set forth above, or they are
directed to features which have been newly added via amendment. Therefore this is now the Examiner's first opportunity to consider these limitations in view of the prior art and as such any arguments regarding these limitations would be inappropriate since they have not yet been examined. A full rejection of these limitations in view of the prior art will be presented later in this
Office Action.
Claim Rejections - 35 USC § 112

11.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

12.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

13.	Claim 1 was amended to recite the limitation “the data dimensions”, which lacks antecedent basis and therefore renders the claims indefinite. Furthermore, it is not clear whether the “data dimensions” are intended to refer to the previously introduced “a plurality of data dimensions”, or whether the “data dimensions” are intended to refer to the previously introduced “resume metadata representation data dimensions.” For purposes of examination, the limitation “the data dimensions” will be interpreted as referring to the previously introduced “a plurality of data dimensions”. Independent claims 10 and 16 recite similar limitations as those discussed above and are therefore objected to for the same reasons as claim 1. Similarly, claims 4, 13, and 19 were amended to recite “the data dimensions”, which lacks antecedent basis and therefore renders the claims indefinite. Appropriate correction/clarification is required

Claims 2-9, 11-15, and 17-20 depend from claims 1/10/16 and fail to cure the deficiencies noted above, and are therefore similarly indefinite.

Claim Rejections - 35 USC § 101

14.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

15.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.

16.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”) and further clarified in the “October 2019 Update: Subject Matter Eligibility” (published on 10/17/2019).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the method (claims 1-9), system (claims 10-15), and computer program product (claims 16-20) are directed to at least one potentially eligible category of subject matter (i.e.,  process, machine, and article of manufacture, respectively). Thus, Step 1 of the Subject Matter Eligibility test for claims 1-20 is satisfied.
With respect to Step 2A Prong One, it is next noted that the claims recite an abstract idea that falls into the “Certain Methods of Organizing Human Activity” abstract idea set forth in the 2019 PEG because the claims recite steps for generating a resume for a candidate, which encompasses activity for managing personal behavior or relationships or interactions (e.g., following rules or instructions, and also recites limitations that can be performed in the human mind (via observation, evaluation, judgment, or opinion) thus falling within the “Mental Processes” abstract idea grouping. With respect to independent claim 1, the limitations reciting the abstract idea are indicated in bold below:
- mapping values of resume data for a first candidate to a resume metadata representation of the first candidate comprising a plurality of data dimensions that are stored within a metadata repository, wherein the metadata repository comprises resume metadata representation data dimensions for each of a plurality of candidates inclusive of the first candidate (This step is organizing human activity by managing personal behavior or relationships or interactions (e.g., following rules or instructions for performing the mapping), i.e., by collecting resume data for a first candidate.);
- learning via a machine learning process different trending demand values for each of a plurality of job classifications within the data dimensions as a function of employment data (This step covers activity for managing personal behavior, relationships or interactions (e.g., following rules or instructions) since the “learning” is tied directly to employment data/job classifications.); and; 
- identifying via the machine learning process, as a function of the learned trending demand values and of values of the first candidate data dimensions, a skill of an upwardly trending job position that is missing from the first candidate data dimensions and is most likely to match a current skill set of the first candidate, wherein the upwardly trending job position is a job position for which at least one of a demand value and a compensation value is trending upward relative to demand values or compensation values of others of a plurality of job positions (The “identifying” step can be accomplished mentally such as via human observation and perhaps with the aid of pen and paper, and describes managing personal behavior or since identifying a missing skill is an evaluation of a candidate’s current skill set.);
adding the identified skill of the upwardly trending job position to the first candidate data dimensions (The “adding” step can be accomplished mentally such as via a human adding the identified skill with the aid of pen and paper, and also covers organizing human activity since it flows directly from the evaluation of the first candidate’s current skill set.); and 
generating a resume for the first candidate as a function of the first candidate data dimensions to include the added skill (The “generating” step can be accomplished mentally such as via a human creating a resume with the aid of pen and paper, and also covers organizing human activity since it flows directly from the evaluation of the first candidate’s current skill set.).
Considered together, these steps set forth an abstract idea of assisting users in updating a resume, which falls under the under the “Certain methods of organizing human activity” grouping, and also set forth limitations that can be accomplished mentally (e.g., observation, evaluation, judgement, or opinion) and thus fit within the “Mental Processes” abstract idea grouping set forth in the 2019 PEG. Independent claims 10 and 16 recite similar limitations as those discussed above and are therefore found to recite the same or substantially the same abstract idea as claim 1.
Therefore, because the limitations above set forth activities falling within the “Certain methods of organizing human activity” and “Mental Processes” abstract idea groupings described in the 2019 PEG, the additional elements recited in the claims are further evaluated, individually and in combination, under Step 2A Prong Two and Step 2B below.
With respect to Step 2A Prong Two, the judicial exception is not integrated into a practical application. With respect to independent claims 1/10/16, the additional elements are: “a metadata repository, wherein the metadata repository comprises resume metadata representation data dimensions for each of a plurality of candidates inclusive of the first candidate” and “a machine learning process” (claim 1); “a processor,” “a computer readable memory in circuit communication with the processor,” “a computer readable storage medium in circuit communication with the processor,” “wherein the processor executes program instructions stored on the computer-readable storage medium via the computer readable memory,” “a metadata repository,” and “a machine learning process” (claim 10), and “a computer readable storage medium having computer readable program code embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the computer readable program code comprising instructions for execution by a processor,” “a metadata repository,” and “a machine learning process” (claim 16). These additional elements have been evaluated, but fail to integrate the abstract idea into a practical application because they amount to using generic computing elements or computer-executable instructions (software) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), and merely serve to link the use of the judicial exception to a particular technological environment. See MPEP 2106.05(f) and 2106.05(h). In addition, these limitations fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. With respect to independent claims 1/10/16, the additional elements are: “a metadata repository, wherein the metadata repository comprises resume metadata representation data dimensions for each of a plurality of candidates inclusive of the first candidate” and “a machine learning process” (claim 1); “a processor,” “a computer readable memory in circuit communication with the processor,” “a computer readable storage medium in circuit communication with the processor”,  “wherein the processor executes program instructions stored on the computer-readable storage medium via the computer readable memory,” “a metadata repository,” and “a machine learning process” (claim 10), and “a computer readable storage medium having computer readable program code embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the computer readable program code comprising instructions for execution by a processor,” “a metadata repository,” and “a machine learning process” (claim 16). These elements have been considered individually and in combination, but fail to add significantly more to the claims because they amount to using generic computing elements or instructions (software) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), and merely serve to link the use of the judicial exception to a particular technological environment and does not amount to significantly more than the abstract idea itself. Notably, Applicant’s Specification suggests that virtually any type of computing device under the sun can be used to implement the claimed invention (Specification, at paragraph [0057]: e.g., “The processor 122 of the computer server 110, and the processors 114a and 114b of the local computing devices 102a and 102b may include, for example, a digital processor, an electrical processor, an optical processor, a microprocessor, a single core processor, a multi-core processor, distributed processors, parallel processors, clustered processors, combinations thereof and the like.”). Accordingly, the generic computer involvement in performing the claim steps merely serves to generally link the use of the judicial exception to a particular technological environment, which does not add significantly more to the claim. See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976.).
Even if the machine learning process was evaluated as an element beyond software/code for a generic computer to execute, it is noted that that the claimed use of machine learning is recited at a high level of generality, this element amounts to well-understood, routine, and conventional activity in the art, which fails to add significantly more to the claims. See, e.g., Magdon-Ismail et al., US 2009/0055270 (paragraph 39: “Both local and central engines may incorporate analysis techniques, such as artificial intelligence, machine learning and other techniques, which are well known in the art”). See also, Anders et al., US 2020/0020015 (paragraph 101: “inferences may be performed by any combination of means known in the art, such as by pattern-matching, text analytics, semantic analytics, statistical methods, artificial intelligence, Bayesian analysis, machine learning, or keyword searching”).  
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that, as an ordered combination, amount to significantly more than the abstract idea itself.
Dependent claims 2-9, 11-15, and 17-20 recite the same abstract idea as recited in the independent claims, and when evaluated under Step 2A Prong One are found to merely recite details that serve to narrow the same abstract idea recited in the independent claims accompanied by the same generic computing elements or software as those addressed above in the discussion of the independent claims, which is not sufficient to amount to a practical application or add significantly more, or other additional elements that fail to amount to a practical application or add significantly more, as noted above. In particular, dependent claims 2-8, 11-15, and 17-20 recite “acquiring resume data from the first candidate comprising current and historic employment, job skills and education information; extracting additional resume data for the first candidate from sources identified as relevant to the first candidate or to the acquired resume data; and generating confirmed resume data values via disambiguation of the extracted and acquired data; and wherein the mapping the values of resume data for the first candidate to the resume metadata representation of the first candidate comprises mapping the generated confirmed resume data values”, “wherein the extracted additional resume data is selected from the group consisting of: changes that are extracted from postings linked to the first candidate within a social media service that are selected from the group consisting of marital status, domicile, residence, nationality, visa status, job title, education information and employer information; text content data that is extracted from a newsfeed, a governmental record, a credit report agency record or an insurance company record; climate data for residence, work and travel locations of the first candidate; news events extracted from a news media source comprising an employment-related new announcement”; “wherein the identifying the skill of the upwardly trending job position that is missing from the first candidate data dimensions and is most likely to match the current skill set of the first candidate is a function of clustering values of the data dimensions mapped from the extracted additional resume data”, “wherein the adding the identified skill of the upwardly trending job position to the first candidate data dimensions comprises: querying the first candidate to determine whether the first candidate has achieved said skill; and adding the skill in response to an affirmative reply from the first candidate”, “wherein the generating the resume for the first candidate comprises: determining a geographic location of a recipient of the resume; selecting a national model that is associated to the geographic location of the recipient that specifies a preferred resume format and a preferred language of a nation of the geographic location; and exporting the generated resume in the preferred resume format and the preferred language of the nation of the geographic location”, “wherein the preferred resume format is selected from the group consisting of a maximum page length, a minimum page length, a text content formatting style, a spreadsheet format, and an amount of work experience history of the first candidate”, “performs the mapping the values of the resume data, the learning the different trending demand values, the identifying the skill of the upwardly trending job position missing from the first candidate data dimensions, the adding the identified skill to the first candidate data dimensions, and the generating the resume”, however these limitations cover organizing human activity since they flow directly from the evaluation of resume data from the first candidate involving human interaction, which encompasses activity for managing personal behavior or relationships or interactions (e.g., following rules or instructions), which is part of the same abstract idea as addressed in the independent claims that falls within the “Certain Methods of Organizing Human Activity” abstract idea grouping, and also recite steps that can be accomplished mentally such as by human evaluation or judgment. Accordingly, these steps are part of the same abstract idea(s) set forth in the independent claims. Dependent claims 3, 5, 8, 9, 12, 14, and 18 recite additional elements of: “operating system and current and historic geolocation data extracted from a mobile device of the first candidate” (claims 3/12/18) [Even if the step for extracting is not deemed part of the abstract idea, this step is at most directed to insignificant extra-solution activity, which has been recognized as well-understood, routine, and conventional, and thus insufficient to add significantly more to the abstract idea. See MPEP 2106.05(d) – Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306,1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93], “a chat bot agent” (claims 5/14) [Even if the chat bot agent was evaluated as an element beyond software/code for a generic computer to execute, it is noted that that the claimed use of a chat bot agent is recited at a high level of generality these elements amount to well-understood, routine, and conventional activity in the art, which fails to add significantly more to the claims. See, e.g., Walters et al., US 2020/0259767 (paragraph 0002: “Conventional chat bot systems can conveniently interact with a user to address an issue of the user”)], and “wherein the computer-readable program code is provided as a service in a cloud environment” (claim 9) [Even if the cloud environment was evaluated as an element beyond software/code for a generic computer to execute, it is noted that that the claimed use of cloud environment is recited at a high level of generality these elements amount to well-understood, routine, and conventional activity in the art, which fails to add significantly more to the claims. See, e.g., Hosier, JR. et al., US 2016/0188201 (paragraph 0027: “a conventional cloud computing environment comprising a remote or cloud computing center and any number of mobile or other devices”)], and “integrating computer-readable program code into a computer system comprising the processor, a computer readable memory in circuit communication with the processor, and a computer readable storage medium in circuit communication with the processor; and wherein the processor executes program code instructions stored on the computer-readable storage medium via the computer readable memory” (claim 8). However, when evaluated under Step 2A Prong Two and Step 2B, these additional elements do not amount to a practical application (under Step 2A Prong Two) or significantly more (under Step 2B) because when evaluated under Step 2A Prong Two and Step 2B, these additional elements rely on generic computing elements or software for generally linking the judicial exception to a particular technological environment, which does not amount to a practical application. MPEP 2106.05(g)/(h).
 The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to a practical application or significantly more than the abstract idea itself.
For more information, see MPEP 2106. 
Claim Rejections - 35 USC § 103

17.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

18.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

19.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or    nonobviousness.

20.	Claims 1-3, 8-12, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kenthapadi et al., Pub. No.: US 2018/0285824 A1, [hereinafter Kenthapadi], in view of Nelson et al., Pub. No.: US 2014/0379602 A1, in further view of Kerr et al., Pub. No.: US 2011/0238591 A1, [hereinafter Kerr]. 

As per claim 1, Kenthapadi teaches a computer-implemented method (paragraph 0001, discussing methods, systems, and programs for finding quality job offerings; paragraph 0020), comprising: 
mapping values of resume data for a first candidate to a resume metadata representation of the first candidate comprising a plurality of data dimensions that are stored within a metadata repository, wherein the metadata repository comprises resume metadata representation data dimensions for each of a plurality of candidates inclusive of the first candidate (paragraph 0026, discussing that the data layer includes several databases, including a member database for storing data for various entities of the social networking server, including member profiles; paragraph 0027, discussing that when a person initially registers to become a member of the social networking server, the person will be prompted to provide some personal information, such as his or her name, age, gender, interests, contact information, home town, address, spouse's and/or family members' names, educational background (e.g., schools, majors, etc.), current job title, job description, industry, employment history, skills, professional organizations, interests, and so on. This information is stored, for example, as member attributes in the member database; paragraph 0040, discussing that the member profile may include information in several categories, such as experience, education, skills and endorsements, accomplishments, contact information.., and the like; paragraph 0072, discussing that skills contained on a profile of the searching member 160 are compared to the skills on a profile of a another member 908 (skill comparison A). Further yet, skills of the searching member 160 are also compared to skills of another member 910 (skill comparison B) [i.e., This shows that the metadata repository comprises resume metadata representation data dimensions for each of a plurality of candidates inclusive of the first candidate]; paragraph 0086, discussing that the member features may include one or more of the data in the member profile [i.e., resume data for a first candidate] such as title, skills, experience, education, and so forth; paragraph 0091);

learning via a machine learning process different trending demand values for each of a plurality of job classifications within the data dimensions as a function of employment data (paragraph 0053, discussing that FIG. 5 is a detail of a trending-jobs group area in the user interface...In one example embodiment, the trending-jobs group area includes recommendations of jobs [i.e., This suggests learning different trending demand values for each of a plurality of job classifications], which provide information about one or more jobs. The trending-jobs group area also lists companies 502 that are currently trending amongst proxy members. For purposes of this disclosure, a “proxy member” of a searching member is another member having a skill set that is similar to the skill set of the searching member 160; paragraph 0058, discussing that the machine-learning program is trained with existing data in the social network, and the machine-learning program [i.e., machine learning process] is then used to evaluate jobs based on the features used by the machine-learning program…The features include any combination of job data (e.g., job title, job description, company, geographic location, etc.), member profile data, member search history, employment of social connections of the member, job popularity in the social network, number of days the job has been posted…; paragraph 0063, discussing that a job listing is considered to be “trending” when there is a high level of member activity (such as job applications, shares, and clicks) associated with the job listing compared to other job listings; paragraph 0108, discussing that the system causes presentation of the jobs within the trending-jobs group area based on the ranking of the jobs by trending jobs score); 

identifying via the machine learning process, as a function of the learned different trending demand values and of values of the first candidate data dimensions, a skill of a job position (paragraph 0072, discussing that the interactions between the searching member and the subset of members meet a certain criteria to qualify the members as proxy members. In some example embodiments, skills contained on a profile of the searching member are compared to the skills on a profile of a another member (skill comparison A). Further yet, skills of the searching member are also compared to skills of another member (skill comparison B). The system performs a skill comparison A and a skill comparison B to calculate similarity score A and similarity score B, respectively. Based on the similarity scores, the system determines that the member and the member both qualify as proxy members; paragraph 0090, discussing a method for identifying similarities among member skills, such as by the machine-learning program [i.e., identifying via the machine learning process, as a function of the learned trending demand values and of values of the first candidate data dimensions, a skill of a job position]. In some example embodiments, the system compares skills from the first member's skill set to skills of other members on the social network in order to determine a similarity score. In some example embodiments, the skills of the members of the social network are represented within a vector in a small dimensional space. The vectors of the employees of the company are compared to the vector of the member searching for the job, and the employees that have similar vectors are identified as members of the virtual team; paragraph 0102, discussing that the analysis component performs operations such as determining proxy members based on a comparison of skills of the proxy members and of the searching member. This comparison may be performed using machine-learning programs. In some embodiments, the analysis component further compares groups to determine one or more groups for presentation of a job).

While Kenthapadi teaches identifying via the machine learning process, as a function of the learned different trending demand values and of values of the first candidate data dimensions, a skill of a job position, it does not explicitly teach that the skill is a skill of an upwardly trending job position that is missing from the first candidate data dimensions and is most likely to match a current skill set of the first candidate, wherein the upwardly trending job position is a job position for which at least one of a demand value and a compensation value is trending upward relative to demand values or compensation values of others of a plurality of job positions; adding the identified skill of the upwardly trending job position to the first candidate data dimensions; and generating a resume for the first candidate as a function of the first candidate data dimensions to include the added skill. Nelson in the analogous art of job opportunities platforms teaches:

	identifying a skill of an upwardly trending job position that is missing from the first candidate data dimensions and is most likely to match a current skill set of the first candidate (paragraph 0014, discussing that the system presents other information about potential opportunities for a user, e.g., salary information for a job opportunity, job category, or career;…; careers that are trending and/or becoming more desirable [i.e., the careers that are trending and/or becoming more desirable suggest an upwardly trending job position]; paragraph 0040, discussing that opportunity skills service 124 infers skills required for a particular opportunity based, at least in part, on information in skills database 140…; paragraph 0049, discussing that GUI 400 has more information about the "Networking" career, including statistics about growth in the field,…, etc. GUI 400 also includes the title 404 of a particular selected job category, and a list of job categories associated with the selected career. A job category is a subsection of a particular career; paragraph 0045, discussing that GUI 300 displays careers for which the user needs one to four additional skills, at column 302, and for which the user needs five to nine additional skills, at column 304. GUI 300 may also display careers for which the user needs no additional skills. Skills coordinator service 126 populates columns 302 and 304 by comparing the skill set known for the requesting user with information in skills database 140 indicating skills that are required for particular careers. GUI 300 may also include a control that allows a user to input a desired career and view information for the desired career, including skills that the user would need to acquire in order to qualify for the input career; paragraph 0050, discussing that GUI also includes a control for showing the required skills associated with the job category within skills database, a control for showing ways to learn the skills that the user should acquire in order to qualify for the job category, and a control for showing the two open job opportunities for the selected job category; paragraph 0071, discussing that  if a user has the skill "HTML" in the user's skill set, user skills service 122 infers that the user also has "HTML coding" and "HTML developing" in the skill set. Furthermore, because "HTML" is known to be a subset of "Web development", user skills service 122 infers that the user also has "Web development" in the skill set; paragraph 0073, discussing that user skills service 122 identifies skills to attribute to the user by inferring skills for the job title [i.e., This suggests identifying a skill of an upwardly trending job position that is missing from the first candidate data dimensions and is most likely to match a current skill set of the first candidate]. For example, user skills service 122 may automatically determine that people who have a particular job title generally have skills A, B, and C based in part on the skills association confidence metric. Thus, when a user declares having had a particular job title, user skills service 122 infers that the user also has skills A, B, and C. As a further example, user skills service 122 infers skills from words in the job title; paragraphs 0074, 0075), 
wherein the upwardly trending job position is a job position for which at least one of a demand value and a compensation value is trending upward relative to demand values or compensation values of others of a plurality of job positions (paragraph 0014, discussing that the system presents other information about potential opportunities for a user, e.g., salary information for a job opportunity, job category, or career; alternative careers that are similar to careers that the user has expressed interest in; careers that are trending and/or becoming more desirable [i.e., This shows that the upwardly trending job position is a job position for which a demand value is trending upward relative to demand values of others of a plurality of job positions]; user feedback on educational courses; information about the daily tasks for particular careers, job categories, or job opportunities; etc.; paragraph 0039, discussing that as more comparisons are made with respect to different positions and different users, one or more skills in the skill difference may be recognized as skills that are critical for a particular position. When users attempt to apply for such a position, the newly recognized critical skill may be identified and presented as a recommended skill for the applicant).

Kenthapadi is directed to methods, systems, and programs for finding quality job offerings. Nelson relates to a method and apparatus for presenting job opportunities to a particular user based on the user's identified skill set. Therefore they are deemed to be analogous as they both are directed towards solutions for skill analysis. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kenthapadi with Nelson because the references are analogous art because they are both directed to solutions for skill analysis, which falls within applicant’s field of endeavor (resume analysis system), and because modifying the Kenthapadi to include Nelson’s feature for identifying a skill of an upwardly trending job position that is missing from the first candidate data dimensions and is most likely to match a current skill set of the first candidate, wherein the upwardly trending job position is a job position for which at least one of a demand value and a compensation value is trending upward relative to demand values or compensation values of others of a plurality of job positions, in the manner claimed, would serve the motivation of better determining a user's suitability for particular opportunities (Nelson at paragraph 0029); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

The Kenthapadi-Nelson combination does not explicitly teach adding the identified skill of the upwardly trending job position to the first candidate data dimensions; and generating a resume for the first candidate as a function of the first candidate data dimensions to include the added skill. However, Kerr in the analogous art of competency profile generation systems teaches these concepts. Kerr teaches:

adding the identified skill of the upwardly trending job position to the first candidate data dimensions (paragraph 0018, discussing a system and method including automated standardization of profile information retrieved from disparate sources to generate an optimized "living" resume; paragraph 0025, discussing that the optimized living resume includes factual information acquired from the corresponding raw profile as well as information that has been predicted and derived from the raw profile itself…As the person updates his or her profile information stored on the disparate sources, the profile optimization server accordingly updates the corresponding living resume; claim 1: “predicting, from the career history of the person, employee skills accumulated by the person during the career history; and creating the standardized profile based at least in part on the derived job skills and the standardized education level” [i.e., creating the user’s standardized profile based on the derived job skills suggests adding the identified skill of the upwardly trending job position to the first candidate data dimension]; paragraph 0148, discussing that for each individual in the set, the profile optimization server may score the individual's optimized living resume. The profile optimization server determines a current competency level for each attribute set (e.g., skills, tools & technology etc.) indicated in the resume; paragraph 0152, discussing that for all jobs currently open, the profile optimization server decomposes each job into its raw skills, ability, knowledge and competency requirement. From the decomposed information, the profile optimization server creates a "job skill score" for each job. By iterating through each job, the profile optimization server builds a "market demand score" for each of the skills, abilities, knowledge, etc. The "broad market demand score" is the current real time demand for skills across the system; paragraph 0154, discussing that the profile optimization server reviews all the jobs in a region and using the taxonomy, groups the jobs by job title and job family to create a "job title demand score" and a "job family demand score" for each region. For example, the most popular job title and/or family in each region is assigned a score of 100 whereas the least popular is assigned a score of 1; paragraphs 0030, 0105, 0153); and 

generating a resume for the first candidate as a function of the first candidate data dimensions to include the added skill (paragraph 0025, discussing that the profile optimization server is configured to standardize profile information from disparate sources into a standardized competency profile or optimized "living resume". In one embodiment, a living resume is a data representation of a person that is associated with the resume. The living resume is optimized in a manner that is beneficial for recruiting purposes compared to the raw profile from the disparate sources. The optimized living resume includes factual information acquired from the corresponding raw profile as well as information that has been predicted and derived from the raw profile itself… As the person updates his or her profile information stored on the disparate sources, the profile optimization server accordingly updates the corresponding living resume. Thus, living resumes are always up to date with current information for the person associated with the resume; paragraph 0038, discussing that the profile standardization engine standardizes the information in a raw profile to create an optimized living resume [i.e., This shows generating a resume for the first candidate as a function of the first candidate data dimensions]; claim 1: “creating the standardized profile based at least in part on the derived job skills and the standardized education level”; claim 2: “determining that the person has updated the profile information on the one or more sources; and updating the standardized profile based on the updated profile information.”; paragraph 0034).

The Kenthapadi-Nelson combination describes features related to skill analysis and human resource management. Kerr relates to a system for generating a competency profile. Therefore they are deemed to be analogous as they both are directed towards solutions for human resource management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Kenthapadi-Nelson combination with Kerr because the references are analogous art because they are both directed to solutions for human resource management and skill analysis, which falls within applicant’s field of endeavor (resume analysis system), and because modifying the Kenthapadi-Nelson combination to include Kerr’s features for adding the identified skill of the upwardly trending job position to the first candidate data dimensions, and generating a resume for the first candidate as a function of the first candidate data dimensions to include the added skill, in the manner claimed, would serve the motivation of including information that has a greater probability of being most up to date and accurate from the perspective of the owner of the profile (Kerr at paragraph 0037); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 2, the Kenthapadi-Nelson-Kerr combination teaches the method of claim 1. Kenthapadi further teaches further comprising: acquiring resume data from the first candidate comprising current and historic employment, job skills and education information (paragraph 0040, discussing that the member profile may include information in several categories, such as experience, education, skills and endorsements, accomplishments, contact information,…, and the like. Skills include professional competences that the member has...Example skills include C++, Java, Object Programming, Data Mining, Machine Learning, Data Scientist, and the like; paragraph 0041, discussing that the experience information area may also include information about the current job and previous jobs held by the user); and

extracting additional resume data for the first candidate from sources identified as relevant to the first candidate or to the acquired resume data (paragraph 0035, discussing that a user interface that includes recommendations for jobs within the job application…In one example embodiment, the social network user interface provides job recommendations, which are job postings that match the job interests of the user and that are presented without a specific job search request from the user; paragraph 0039, discussing that each user in the social network has a member profile, which includes information about the user. The member profile is configurable by the user and also includes information based on the user's activity in the social network (e.g., likes, posts read); paragraph 0040, discussing that the skills may be added by the member or by other members of the social network; paragraph 0043, discussing that the skills and endorsements information includes information about professional skills that the user has identified as having been acquired by the user and endorsements entered by other users of the social network supporting the skills of the user [i.e., additional resume data]).

Kenthapadi does not explicitly teach generating confirmed resume data values via disambiguation of the extracted and acquired data; and wherein the mapping the values of resume data for the first candidate to the resume metadata representation of the first candidate comprises mapping the generating confirmed resume data values. However, Nelson in the analogous art of job opportunities platforms teaches these concepts. Nelson teaches:

generating confirmed resume data values via disambiguation of the extracted and acquired data (paragraph 0042, discussing that opportunity skills service 124 may use any available information to draw connections between entities in skills database 140, e.g., to map skill to skill, or skills to opportunities, or skills to a user, etc. Such information may be saved in skills database 140 at a lesser confidence level, i.e., less than 100%. In this example, a certain piece of information that has been confirmed or supplied by a human [i.e., This suggests generating confirmed resume data values via disambiguation of the extracted and acquired data] has 100% confidence level; paragraph 0075, discussing that information that is automatically identified or inferred by opportunity skills service 124 is placed into a list to be confirmed by human editors); and 

wherein the mapping the values of resume data for the first candidate to the resume metadata representation of the first candidate comprises mapping the generated confirmed resume data values (paragraph 0022, discussing that the storage on which skills database 140 resides may be external or internal to server device 120. In one embodiment, skills database 140 stores, as graph database information--e.g., RDF data--skills identified and stored, at least in part, by user skills service 122 and opportunity skills service 124. Skills coordinator service 126 uses the information in skills database 140, at least in part, to map skills to opportunities; paragraph 0042, discussing that opportunity skills service 124 may use any available information to draw connections between entities in skills database 140, e.g., to map skill to skill, or skills to opportunities, or skills to a user, etc. Such information may be saved in skills database 140 at a lesser confidence level, i.e., less than 100%. In this example, a certain piece of information that has been confirmed or supplied by a human has 100% confidence level; paragraph 0075, discussing that information that is automatically identified or inferred by opportunity skills service  is placed into a list to be confirmed by human editor; paragraph 0081).

Kenthapadi is directed to methods, systems, and programs for finding quality job offerings. Nelson relates to a method and apparatus for presenting job opportunities to a particular user based on the user's identified skill set. Therefore they are deemed to be analogous as they both are directed towards solutions for skill analysis. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kenthapadi with Nelson because the references are analogous art because they are both directed to solutions for skill analysis, which falls within applicant’s field of endeavor (resume analysis system), and because modifying the Kenthapadi to include Nelson’s features for generating confirmed resume data values via disambiguation of the extracted and acquired data, and wherein the mapping the values of resume data for the first candidate to the resume metadata representation of the first candidate comprises mapping the generated confirmed resume data values, in the manner claimed, would serve the motivation of better determining a user's suitability for particular opportunities (Nelson at paragraph 0029); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 3, the Kenthapadi-Nelson-Kerr combination teaches the method of claim 2. Kenthapadi further teaches wherein the extracted additional resume data is selected from the group consisting of: changes that are extracted from postings linked to the first candidate within a social media service that are selected from the group consisting of marital status, domicile, residence, nationality, visa status, job title, education information and employer information; text content data that is extracted from a newsfeed, a governmental record, a credit report agency record or an insurance company record; climate data for residence, work and travel locations of the first candidate; news events extracted from a new media source comprising an employment-related new announcement; and operating system and current and historic geolocation data extracted from a mobile device of the first candidate (paragraph 0027, discussing that when a person initially registers to become a member of the social networking server, the person will be prompted to provide some personal information, such as his or her name, age, gender, interests, contact information, home town, address, spouse's and/or family members' names, educational background (e.g., schools, majors, etc.), current job title, job description, industry, employment history, skills, professional organizations, interests, and so on. This information is stored, for example, as member attributes in the member database; paragraph 0033, discussing that members of the social networking server may indicate an affiliation with a company at which they are employed, such that news and events pertaining to the company are automatically communicated to the members in their personalized activity or content streams; paragraph 0039, discussing that each user in the social network has a member profile, which includes information about the user. The member profile is configurable by the user and also includes information based on the user's activity in the social network (e.g., likes, posts read); paragraph 0080, discussing that the location of the proxy member compared to the searching member is used to calculate the job-interaction score between the proxy member and a job. For example, the searching member and the proxy member living in the same city would result in a higher job-interaction score than if the searching member and the proxy member lived in different cities, since it is probable that members in the same location will be interested in similar jobs; paragraph 0115, discussing that the position components may include location sensor components (e.g., a GPS receiver component); paragraph 0128, discussing that the third-party application 1538 (e.g., an application developed using the Android™ or iOS™ software development kit (SDK) by an entity other than the vendor of the particular platform) may be mobile software running on a mobile operating system such as iOS™, Android™, Windows® Phone, or other mobile operating systems…The third-party application may invoke the API calls provided by the mobile operating system such as the operating system to facilitate functionality described; paragraphs 0045, 0050, 0117). 

Claim 8 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 1, as discussed above. Further, as per claim 8 Kenthapadi teaches further comprising: integrating computer-readable program code into a computer system comprising the processor, a computer readable memory in circuit communication with the processor, and a computer readable storage medium in circuit communication with the processor, and wherein the processor executes program code instructions stored on the computer-readable storage medium via the computer readable memory and thereby performs the mapping the values of the resume data, the learning the different trending demand values, the identifying the skill of the job position (paragraph 0019: “FIG. 15 is a diagrammatic representation of a machine in the form of a computer system within which a set of instructions may be executed for causing the machine to perform any one or more of the methodologies discussed herein, according to an example embodiment.”; paragraph 0109, discussing that FIG. 14 is a block diagram illustrating components of a machine 1400, according to some example embodiments, able to read instructions from a machine-readable medium (e.g., a machine-readable storage medium) and perform any one or more of the methodologies discussed herein. Specifically, FIG. 14 shows a diagrammatic representation of the machine in the example form of a computer system, within which instructions 1410 (e.g., software, a program, an application, an applet, an app, or other executable code) for causing the machine to perform any one or more of the methodologies discussed herein may be executed. For example, the instructions 1410 may cause the machine to execute the flow diagrams of FIG. 14. Additionally, or alternatively, the instructions 1410 may implement the job-scoring programs and the machine-learning programs associated with them. The instructions 1410 transform the general, non-programmed machine 1400 into a particular machine programmed to carry out the described and illustrated functions in the manner described.”; paragraph 0111: “The machine may include processors 1404, memory/storage 1406, and I/O components 1418, which may be configured to communicate with each other such as via a bus 1402. In an example embodiment, the processors 1404 (e.g., a Central Processing Unit (CPU), a Reduced Instruction Set Computing (RISC) processor, a Complex Instruction Set Computing (CISC) processor, a Graphics Processing Unit (GPU), a Digital Signal Processor (DSP), an Application Specific Integrated Circuit (ASIC), a Radio-Frequency Integrated Circuit (RFIC), another processor, or any suitable combination thereof) may include, for example, a processor 1408 and a processor that may execute the instructions 1410.”; paragraph 0113).

While Kenthapadi teaches wherein the processor executes program code instructions stored on the computer-readable storage medium via the computer readable memory and thereby performs the mapping the values of the resume data, the learning the different trending demand values, the identifying the skill of the job position, Kenthapadi does not explicitly teach that the skill is a skill of the upwardly trending job position missing from the first candidate data dimensions, the adding the identified skill to the first candidate data dimensions, and the generating the resume. Nelson in the analogous art of job opportunities platforms teaches:
	thereby performs the identifying the skill of the upwardly trending job position missing from the first candidate data dimensions (paragraph 0014, discussing that the system presents other information about potential opportunities for a user, e.g., salary information for a job opportunity, job category, or career;…; careers that are trending and/or becoming more desirable [i.e., the careers that are trending and/or becoming more desirable suggest an upwardly trending job position]; paragraph 0040, discussing that opportunity skills service 124 infers skills required for a particular opportunity based, at least in part, on information in skills database 140…; paragraph 0050, discussing that GUI also includes a control for showing the required skills associated with the job category within skills database, a control for showing ways to learn the skills that the user should acquire in order to qualify for the job category, and a control for showing the two open job opportunities for the selected job category; paragraph 0071, discussing that  if a user has the skill "HTML" in the user's skill set, user skills service 122 infers that the user also has "HTML coding" and "HTML developing" in the skill set. Furthermore, because "HTML" is known to be a subset of "Web development", user skills service 122 infers that the user also has "Web development" in the skill set; paragraph 0073, discussing that user skills service 122 identifies skills to attribute to the user by inferring skills for the job title [i.e., This suggests identifying the skill of the upwardly trending job position missing from the first candidate data dimensions]. For example, user skills service 122 may automatically determine that people who have a particular job title generally have skills A, B, and C based in part on the skills association confidence metric. Thus, when a user declares having had a particular job title, user skills service 122 infers that the user also has skills A, B, and C. As a further example, user skills service 122 infers skills from words in the job title; paragraph 0090, discussing that the techniques described herein are implemented by one or more special-purpose computing devices. The special-purpose computing devices may be hard-wired to perform the techniques, or may include digital electronic devices such as one or more application-specific integrated circuits (ASICs) or field programmable gate arrays (FPGAs) that are persistently programmed to perform the techniques, or may include one or more general purpose hardware processors programmed to perform the techniques pursuant to program instructions in firmware, memory, other storage, or a combination [i.e., This shows that the processor performs the identifying]; paragraphs 0049, 0074, 0075).

Kenthapadi is directed to methods, systems, and programs for finding quality job offerings. Nelson relates to a method and apparatus for presenting job opportunities to a particular user based on the user's identified skill set. Therefore they are deemed to be analogous as they both are directed towards solutions for skill analysis. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kenthapadi with Nelson because the references are analogous art because they are both directed to solutions for skill analysis, which falls within applicant’s field of endeavor (resume analysis system), and because modifying the Kenthapadi to include Nelson’s feature for the processor performing the identifying the skill of the upwardly trending job position missing from the first candidate data dimensions, in the manner claimed, would serve the motivation of better determining a user's suitability for particular opportunities (Nelson at paragraph 0029); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

The Kenthapadi-Nelson combination does not explicitly teach thereby performs the adding the identified skill to the first candidate data dimensions, and the generating the resume. However, Kerr in the analogous art of competency profile generation systems teaches these concepts. Kerr teaches:

thereby performs the adding the identified skill to the first candidate data dimensions (paragraph 0018, discussing a system and method including automated standardization of profile information retrieved from disparate sources to generate an optimized "living" resume; paragraph 0025, discussing that the optimized living resume includes factual information acquired from the corresponding raw profile as well as information that has been predicted and derived from the raw profile itself…As the person updates his or her profile information stored on the disparate sources, the profile optimization server accordingly updates the corresponding living resume; claim 1: “predicting, from the career history of the person, employee skills accumulated by the person during the career history; and creating the standardized profile based at least in part on the derived job skills and the standardized education level” [i.e., creating the user’s standardized profile based on the derived job skills suggests adding the identified skill of the upwardly trending job position to the first candidate data dimension]; paragraph 0152, discussing that for all jobs currently open, the profile optimization server decomposes each job into its raw skills, ability, knowledge and competency requirement. From the decomposed information, the profile optimization server creates a "job skill score" for each job. By iterating through each job, the profile optimization server builds a "market demand score" for each of the skills, abilities, knowledge, etc. The "broad market demand score" is the current real time demand for skills across the system; paragraph 0154, discussing that the profile optimization server reviews all the jobs in a region and using the taxonomy, groups the jobs by job title and job family to create a "job title demand score" and a "job family demand score" for each region. For example, the most popular job title and/or family in each region is assigned a score of 100 whereas the least popular is assigned a score of 1; paragraph 0163, discussing that the profile optimization server 100 comprises various engines or modules. As is known in the art, the term engine or module refers to computer program logic utilized to provide the specified functionality. Thus, an engine or module can be implemented in hardware, firmware, and/or software. In one embodiment, program modules are stored on a storage device, loaded into memory, and executed by a computer processor or can be provided from computer program products (e.g., as computer executable instructions) that are stored in non-transitory computer-readable storage mediums [i.e., This shows that the processor performs the adding]; paragraphs 0030, 0105, 0148, 0153); and 

the generating the resume (paragraph 0025, discussing that the profile optimization server is configured to standardize profile information from disparate sources into a standardized competency profile or optimized "living resume". In one embodiment, a living resume is a data representation of a person that is associated with the resume. The living resume is optimized in a manner that is beneficial for recruiting purposes compared to the raw profile from the disparate sources. The optimized living resume includes factual information acquired from the corresponding raw profile as well as information that has been predicted and derived from the raw profile itself… As the person updates his or her profile information stored on the disparate sources, the profile optimization server accordingly updates the corresponding living resume. Thus, living resumes are always up to date with current information for the person associated with the resume; paragraph 0038, discussing that the profile standardization engine standardizes the information in a raw profile to create an optimized living resume [i.e., This shows generating a resume for the first candidate as a function of the first candidate data dimensions]; claim 1: “creating the standardized profile based at least in part on the derived job skills and the standardized education level”; claim 2: “determining that the person has updated the profile information on the one or more sources; and updating the standardized profile based on the updated profile information.”; paragraph 0163, discussing that the profile optimization server 100 comprises various engines or modules. As is known in the art, the term engine or module refers to computer program logic utilized to provide the specified functionality. Thus, an engine or module can be implemented in hardware, firmware, and/or software. In one embodiment, program modules are stored on a storage device, loaded into memory, and executed by a computer processor or can be provided from computer program products (e.g., as computer executable instructions) that are stored in non-transitory computer-readable storage mediums [i.e., This shows that the processor performs the generating]; paragraph 0034).

The Kenthapadi-Nelson combination describes features related to skill analysis and human resource management. Kerr relates to a system for generating a competency profile. Therefore they are deemed to be analogous as they both are directed towards solutions for human resource management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Kenthapadi-Nelson combination with Kerr because the references are analogous art because they are both directed to solutions for human resource management and skill analysis, which falls within applicant’s field of endeavor (resume analysis system), and because modifying the Kenthapadi-Nelson combination to include Kerr’s features for the processor performing the adding the identified skill to the first candidate data dimensions and the generating the resume, in the manner claimed, would serve the motivation of including information that has a greater probability of being most up to date and accurate from the perspective of the owner of the profile (Kerr at paragraph 0037); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 9, the Kenthapadi-Nelson-Kerr combination teaches the method of claim 8. Kenthapadi further teaches wherein the computer-readable program code is provided as a service in a cloud environment (paragraph 0113, discussing that the term “machine-readable medium” should be taken to include a single medium or multiple media (e.g., a centralized or distributed database, or associated caches and servers) able to store the instructions. The term “machine-readable medium” shall also be taken to include any medium, or combination of multiple media, that is capable of storing instructions for execution by a machine , such that the instructions, when executed by one or more processors of the machine, cause the machine to perform any one or more of the methodologies described herein. Accordingly, a “machine-readable medium” refers to a single storage apparatus or device, as well as “cloud-based” storage systems or storage networks that include multiple storage apparatus or devices. The term “machine-readable medium” excludes signals per se).

Claims 10 and 16 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 1, as discussed above. Further, as per claim 10, Kenthapadi teaches a system, comprising: a processor; a computer readable memory in circuit communication with the processor; and a computer readable storage medium in circuit communication with the processor; and wherein the processor executes program instructions stored on the computer-readable storage medium via the computer readable memory (paragraph 0110: “The machine 1400 operates as a standalone device or may be coupled (e.g., networked) to other machines. In a networked deployment, the machine 1400 may operate in the capacity of a server machine or a client machine in a server-client network environment, or as a peer machine in a peer-to-peer (or distributed) network environment. The machine 1400 may comprise, but not be limited to, a switch, a controller, a server computer, a client computer, a personal computer (PC), a tablet computer, a laptop computer, a netbook, a set-top box (STB), a personal digital assistant (PDA), an entertainment media system, a cellular telephone, a smart phone, a mobile device, a wearable device (e.g., a smart watch), a smart home device (e.g., a smart appliance), other smart devices, a web appliance, a network router, a network switch, a network bridge, or any machine capable of executing the instructions 1410, sequentially or otherwise, that specify actions to be taken by the machine 1400. Further, while only a single machine 1400 is illustrated, the term “machine” shall also be taken to include a collection of machines 1400 that individually or jointly execute the instructions 1410 to perform any one or more of the methodologies discussed herein.”). As per claim 16, Kenthapadi teaches a computer program product, comprising: a computer readable storage medium having computer readable program code embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the computer readable program code comprising instructions for execution by a processor (paragraph 0019: “FIG. 15 is a diagrammatic representation of a machine in the form of a computer system within which a set of instructions may be executed for causing the machine to perform any one or more of the methodologies discussed herein, according to an example embodiment.”; paragraph 0109).

Claims 11 and 17 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 2, as discussed above.
Claims 12 and 18 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 3, as discussed above.

21.	Claims 4, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kenthapadi in view of Nelson, in view of Kerr, in further view of Agrawal et al., Pub. No.: US 2018/0357608 A1, [hereinafter Agrawal].

As per claim 4, the Kenthapadi-Nelson-Kerr combination teaches the method of claim 3. Although not explicitly taught by Kenthapadi, Nelson in the analogous art of career path management systems teaches:

 wherein the identifying the skill of the upwardly trending job position that is missing from the first candidate data dimensions and is most likely to match the current skill set of the first candidate is a function of values of the data dimensions mapped from the extracted additional resume data (paragraph 0025, discussing that the user provides, to user skills service 122, information by which user skills service 122 may identify a set of skills for the user…The user inputs information that identifies an online profile of the user. User skills service 122 parses information from the online profile of the user and automatically identifies skills for the user that are declared in or that are able to be inferred from the profile [i.e., identifying the skill of the upwardly trending job position that is missing from the first candidate data dimensions and is most likely to match the current skill set of the first candidate]. For example, the user may input a Uniform Resource Locator (URL) referring to an online business or professional networking profile, such as a LinkedIn profile found at LinkedIn.com; paragraph 0026, discussing that the user inputs, into GUI 200, a reference to a resume or transcript (or any other source of information) that is accessible online via a URL, or stored at client device 110, etc. User skills service 122 parses the information source to identify skills for the user that are either declared in the information source for the user, or that are able to be inferred from information in the information source [i.e., This suggests that the identifying the skill is a function of values of the data dimensions mapped from the extracted additional resume data]; paragraph 0045, discussing that GUI 300 displays careers for which the user needs one to four additional skills, at column 302, and for which the user needs five to nine additional skills, at column 304. GUI 300 may also display careers for which the user needs no additional skills. Skills coordinator service 126 populates columns 302 and 304 by comparing the skill set known for the requesting user with information in skills database 140 indicating skills that are required for particular careers. GUI 300 may also include a control that allows a user to input a desired career and view information for the desired career, including skills that the user would need to acquire in order to qualify for the input career; paragraph 0029).

Kenthapadi is directed to methods, systems, and programs for finding quality job offerings. Nelson relates to a method and apparatus for presenting job opportunities to a particular user based on the user's identified skill set. Therefore they are deemed to be analogous as they both are directed towards solutions for skill analysis. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kenthapadi with Nelson because the references are analogous art because they are both directed to solutions for skill analysis, which falls within applicant’s field of endeavor (resume analysis system), and because modifying the Kenthapadi to include Nelson’s feature for identifying the skill of the upwardly trending job position that is missing from the first candidate data dimensions and is most likely to match the current skill set of the first candidate is a function of values of the data dimensions mapped from the extracted additional resume data, in the manner claimed, would serve the motivation of better determining a user's suitability for particular opportunities (Nelson at paragraph 0029); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

While the Kenthapadi-Nelson-Kerr combination teaches wherein the identifying the skill of the upwardly trending job position that is missing from the first candidate data dimensions and is most likely to match the current skill set of the first candidate is a function of values of the data dimensions mapped from the extracted additional resume data, it does not explicitly teach  wherein the identifying the skill is a function of clustering values of the data dimensions mapped from the extracted additional resume data. However, Agrawal in the analogous art of job market analytics teaches this concept. Agrawal teaches:

wherein the identifying the skill is a function of clustering values of the data dimensions mapped from the extracted additional resume data (paragraph 0018, discussing computerized identification of professional capabilities based on retrieved text documents of job market postings. In today's dynamic job market, not only are different technical skills solicited, but also core and leadership professional capabilities for various job categories. By better understanding the present demands and trends of the job market individuals can find jobs for their current skill set and develop their capabilities for future jobs they envision in their career path; paragraph 0043, discussing that the specific technical skills can be extracted in view of information provided by the knowledge base 250. In addition, the extracted specific technical skills are clustered by semantic relevancy for each job dimension. For example, the terms “big data techniques” and “map-reduce” are relevant because map-reduce is one of big data techniques. Therefore, they are placed into the same cluster because of their relevance. The resulting technical skills are stored in the job profile database; paragraph 0056, discussing ta system that uses the job profile model to create different reports and recommendations…The job profile model is used to aggregate jobs from job market along various job dimensions. For example, the job profiles are identified by at least one of: a role, profession, industry, and location. By virtue of the identified job profiles provided by the job market profile engine, various individuals and agencies can be provided guidance. For example, individual career pathways can be planned by generating a career development plan that accommodates the job profiles for one or more dimensions selected by an individual…An organization's and/or regional professional capability, and technical skill requirements can be determined to generate a capability and/or skill requirement report to an interested party. In one embodiment, job trends can be identified for one or more dimensions selected by an interested party. For example, new clusters, clusters that are obsolete, and clusters that are changing in time can be identified. From this data, job trending reports may be generated, which may be for an industry, geographic area, etc.; paragraph 0077, discussing that the job market profile engine may further include a job role level model module that is operative to combine a score of the autonomy model and a score of the influence model into a unified representative job role level score. There may be one or more classifier modules. For example, a first classifier module may be used to exclude irrelevant sentences, a second classifier module  may be used to identify professional capabilities, and a clustering module  may be used to cluster technical skills. There may also be a job profile model module that is operative to provide a job profile model based on aggregation parameters that may be provided by an interested party for a job dimension).

The Kenthapadi-Nelson-Kerr combination describes features related to human resource management and skill analysis. Aggrawal relates to job market analytics. Therefore they are deemed to be analogous as they both are directed towards solutions for human resource management and job market analytics. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Kenthapadi-Nelson-Kerr combination with Agrawal because the references are analogous art because they are both directed to solutions for human resource management and job market analytics, which falls within applicant’s field of endeavor (resume analysis system), and because modifying the Kenthapadi-Nelson-Kerr combination to include Agrawal’s feature for including identifying the skill as a function of clustering values of the data dimensions mapped from the extracted additional resume data, in the manner claimed, would serve the motivation of making it easier for an individual to transition from one job to another (Agrawal at paragraph 0021); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 13 and 19 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 4, as discussed above.

22.	Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kenthapadi in view of Nelson, in view of Kerr, in view of Chen et al., Pub. No.: US 2015/0032873 A1, [hereinafter Chen], in further view of Champaneria, Pub. No.: US 2019/0114593 A1, [hereinafter Champaneria].

As per claim 5, the Kenthapadi-Nelson-Kerr combination teaches the method of claim 1. The Kenthapadi-Nelson combination does not explicitly teach wherein the adding the identified skill of the upwardly trending job position to the first candidate data dimensions comprises: querying the first candidate via a chat bot agent to determine whether the first candidate has achieved said skill; and adding the skill in response to an affirmative reply from the first candidate. Kerr in the analogous art of competency profile generation systems teaches:

wherein the adding the identified skill of the upwardly trending job position to the first candidate data dimensions comprises: adding the skill (paragraph 0018, discussing a system and method including automated standardization of profile information retrieved from disparate sources to generate an optimized "living" resume; paragraph 0025, discussing that the optimized living resume includes factual information acquired from the corresponding raw profile as well as information that has been predicted and derived from the raw profile itself.. As the person updates his or her profile information stored on the disparate sources, the profile optimization server accordingly updates the corresponding living resume; claim 1: “predicting, from the career history of the person, employee skills accumulated by the person during the career history; and creating the standardized profile based at least in part on the derived job skills and the standardized education level” [i.e., adding the identified skill of the upwardly trending job position to the first candidate data dimension comprises adding the skill]; paragraph 0148, discussing that for each individual in the set, the profile optimization server may score the individual's optimized living resume. The profile optimization server determines a current competency level for each attribute set (e.g., skills, tools & technology etc.) indicated in the resume; paragraph 0152, discussing that for all jobs currently open, the profile optimization server decomposes each job into its raw skills, ability, knowledge and competency requirement. From the decomposed information, the profile optimization server creates a "job skill score" for each job. By iterating through each job, the profile optimization server builds a "market demand score" for each of the skills, abilities, knowledge, etc. The "broad market demand score" is the current real time demand for skills across the system; paragraph 0154, discussing that the profile optimization server reviews all the jobs in a region and using the taxonomy, groups the jobs by job title and job family to create a "job title demand score" and a "job family demand score" for each region. For example, the most popular job title and/or family in each region is assigned a score of 100 whereas the least popular is assigned a score of 1; paragraphs 0030, 0105, 0153).

The Kenthapadi-Nelson combination describes features related to skill analysis and human resource management. Kerr relates to a system for generating a competency profile. Therefore they are deemed to be analogous as they both are directed towards solutions for human resource management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Kenthapadi-Nelson combination with Kerr because the references are analogous art because they are both directed to solutions for human resource management and skill analysis, which falls within applicant’s field of endeavor (resume analysis system), and because modifying the Kenthapadi-Nelson combination to include Kerr’s feature for adding the identified skill of the upwardly trending job position to the first candidate data dimensions, in the manner claimed, would serve the motivation of including information that has a greater probability of being most up to date and accurate from the perspective of the owner of the profile (Kerr at paragraph 0037); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

The Kenthapadi-Nelson-Kerr combination does not explicitly teach querying the first candidate via a chat bot agent to determine whether the first candidate has achieved said skill; and adding the skill in response to an affirmative reply from the first candidate. Chen in the analogous art of user profile analysis systems teaches:

querying the first candidate to determine whether the first candidate has achieved said skill (paragraph 0003, discussing a method for activity analysis for monitoring and updating a personal profile. User activities are monitored to create a user activity log. The user activity log and a user profile are analyzed using one or more profile entity to activity mappings to identify one or more suggestions for updating the user profile. The one or more suggestions are provided to update the user profile. In response to acceptance of at least one of the suggestions, the user profile is updated; paragraph 0022, discussing that the DAPM 110 provides the one or more suggestions to the user to update the user profile…The DAPM 110, in response to user feedback [i.e., querying the first candidate], updates the user profile as needed. In certain embodiments, the user feedback indicates acceptance of one or more suggestions and/or rejection of one or more suggestions; paragraph 0031, discussing that the DAPM 110 recommends adding a "Technical Sales" role and specific skills related to the product the user is selling. These suggestions are presented to the user to approve or reject. If approved, the user profile is updated); and

adding the skill in response to an affirmative reply from the first candidate (paragraph 0003, discussing that in response to acceptance of at least one of the suggestions, the user profile is updated; paragraph 0026, discussing that suggestions for adding to, deleting from, and otherwise updating the user profile are sent to the user. The user may approve/reject each of the suggestions; paragraph 0031, discussing that the DAPM 110 recommends adding a "Technical Sales" role and specific skills related to the product the user is selling. These suggestions are presented to the user to approve or reject. If approved [i.e., affirmative reply], the user profile is updated).

The Kenthapadi-Nelson-Kerr combination describes features related to human resource management and skill analysis. Chen relates to activity analysis for monitoring and updating a personal profile. Therefore they are deemed to be analogous as they both are directed towards solutions for human resource management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Kenthapadi-Nelson-Kerr combination with Chen because the references are analogous art because they are both directed to solutions for human resource management, which falls within applicant’s field of endeavor (resume analysis system), and because modifying the Kenthapadi-Nelson-Kerr combination to include Chen’s features for querying the first candidate to determine whether the first candidate has achieved said skill, and adding the skill in response to an affirmative reply from the first candidate, in the manner claimed, would serve the motivation of providing better verification of changes to the user profile (Chen at paragraph 0026); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

While the Kenthapadi-Nelson-Kerr-Chen combination teaches querying the first candidate, it does not explicitly teach that the querying is done via a chat bot agent. However, Champaneria in the analogous art of employee candidate matching systems teaches this concept. Champaneria teaches: 

querying the first candidate via a chat bot agent to determine whether the first candidate has achieved said skill (paragraph 0156: “AI BOT: “This job requires a Bachelors in Computer Science. I did not see any education in your résumé. I also looked at your LINKEDIN Profile and did not see education listed. Do you have a bachelors' degree?” CANDIDATE: “I am in the process of getting a degree from DeVry. Will that be acceptable?” AI BOT: “That's a great question. I will check with the hiring manager and get back to you. In the mean time I'd like to ask you a few questions about your experience.””; paragraph 0163, discussing that once the candidate has had a question or request for information answered, or has submitted requested information to the AI BOT, it may be understood that the candidate may have additional questions or requests for information, and may be understood that the candidate may have to provide an acceptance or rejection).

The Kenthapadi-Nelson-Kerr-Nelson combination describes features related to human resource management and user profile analysis. Champaneria relates to a method and system for managing, matching, and sourcing employment candidates in a recruitment campaign. Therefore they are deemed to be analogous as they both are directed towards solutions for human resource management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Kenthapadi-Nelson-Kerr-Chen combination with Champaneria because the references are analogous art because they are both directed to solutions for human resource management, which falls within applicant’s field of endeavor (resume analysis system), and because modifying the Kenthapadi-Nelson-Kerr-Chen combination to include Champaneria’s feature for querying the first candidate via a chat bot agent to determine whether the first candidate has achieved said skill, in the manner claimed, would serve the motivation of better matching candidates with job openings (Champaneria at paragraph 0055); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 14 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 5, as discussed above.

23.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kenthapadi in view of Nelson, in view of Kerr, in further view of Park, Pub. No.: KR 20080014116, [hereinafter Park] (machine translation used for citations).

As per claim 6, the Kenthapadi-Nelson-Kerr combination teaches the method of claim 1. Kenthapadi further teaches wherein the generating the resume for the first candidate comprises: determining a geographic location of a recipient of the resume (paragraph 0045, discussing that a message next to the profile picture indicates the goal of the search, e.g., “Looking for a senior designer position in New York City at a large Internet company.”; paragraph 0046, discussing that a geographic area input box for entering a geographic area for the search (e.g., New York). This allows members to execute searches based on keyword and location. In some embodiments, the geographic area input box includes one or more of city, state, ZIP code, or any combination thereof; paragraphs 0054, 0117).

The Kenthapadi-Nelson-Kerr combination does not explicitly teach selecting a national model that is associated to the geographic location of the recipient that specifies a preferred resume format and a preferred language of a nation of the geographic location; and exporting the generated resume in the preferred resume format and the preferred language of the nation of the geographic location. However, Park in the analogous art of resume management systems teaches these concepts. Park teaches:

selecting a national model that is associated to the geographic location of the recipient that specifies a preferred resume format and a preferred language of a nation of the geographic location (Description: “The present invention relates to a resume transmission method”; “The resume program generates a resume form in various formats and various languages, and a job seeker may select a desired resume form from among the generated various resume forms to create a resume. Therefore, job seekers can create a resume that is suitable for a particular country-specific job listing wherever they are in the world.” [i.e., This shows selecting national model that is associated to the geographic location of the recipient that specifies a preferred resume format and a preferred language of a nation of the geographic location]; and 

exporting the generated resume in the preferred resume format and the preferred language of the nation of the geographic location (The resume program generates a resume form in various formats and various languages, and a job seeker may select a desired resume form from among the generated various resume forms to create a resume. Therefore, job seekers can create a resume that is suitable for a particular country-specific job listing wherever they are in the world.”)

The Kenthapadi-Nelson-Kerr combination describes features related to human resource management and skill analysis. Park relates to a method of transmitting a resume. Therefore they are deemed to be analogous as they both are directed towards solutions for human resource management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Kenthapadi-Nelson-Kerr combination with Park because the references are analogous art because they are both directed to solutions for human resource management, which falls within applicant’s field of endeavor (resume analysis system), and because modifying the Kenthapadi-Nelson-Kerr combination to include Park’s features for selecting a national model that is associated to the geographic location of the recipient that specifies a preferred resume format and a preferred language of a nation of the geographic location; and exporting the generated resume in the preferred resume format and the preferred language of the nation of the geographic location, in the manner claimed, would serve the motivation of creating electronic resumes more easily and quickly for job hunting and job hunting activities (Park); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

24.	Claims 7, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kenthapadi, in view of Nelson, in view of Kerr, in view of Park, in view of Aniszczyk et al., Pub. No.: US 2007/0300148 A1, [hereinafter Aniszczyk].

As per claim 7, the Kenthapadi-Nelson-Kerr-Park combination teaches the method of claim 6. Although not explicitly taught by the Kenthapadi-Nelson-Kerr-Park combination, Aniszczyk in the analogous art of systems for creating resumes teaches wherein the preferred resume format is selected from the group consisting of a maximum page length, a minimum page length, a text content formatting style, a spreadsheet format, and an amount of work experience history of the first candidate (paragraph 0002, discussing a computer implemented method, system and computer program product for creating a resume; paragraph 0004, discussing that prospective employers often require a job applicant to provide a resume that is in a particular format and/or that contains specific types of information. For example, one prospective employer may require a resume that describes prior work experience in substantial detail, while another prospective employer may request a short, one page resume that merely lists prior employment…; paragraph 0028, discussing that system 300 also includes rules 308. Rules 308 comprises a set of rules which specifies the manner in which the stored resume data and the metadata are to be used to create an appropriate resume for a particular job application. In the illustrative embodiment shown in FIG. 3, rules 308 include content rules 308a relating to the content of a resume to be created, ordering rules 308b relating to the order in which information is to be presented in the resume to be created, format rules 308c specifying the format of the resume to be created, and threshold rules 308d specifying minimum requirements for a resume to be created for a particular job application. It should be understood that rules 308a-308d, which will be described more fully hereinafter in connection with various examples, are intended to be exemplary only of the types of rules that can be specified to create an appropriate resume, and it is not intended to limit the illustrative embodiments to any particular types of rules; paragraph 0031, discussing that rules 308 define the parameters by which a particular resume is to be created. In the illustrative embodiment shown in FIG. 3, rules 308 include content rules 308a specifying the information that is to be included in the resume, such as the type of prior work experience and educational background to be included in the resume; ordering rules 308b specifying a priority of one type of resume data over another to better emphasize certain data over other data, for example, to emphasize one type of prior job experience over another; format rules 308c, specifying physical requirements of the resume, such as its length and the way it is organized; and threshold rules 308d, specifying that a resume meet certain minimum requirements with respect to one or more matters before the resume is created or sent to a prospective employer; paragraph 0036, discussing that another example of metadata usage is to ensure that a resume satisfy rules relating to physical requirements of the resume. For example, the rules (format rules 308c) could specify that the resume fit on exactly one page, or on no more than two pages. The metadata can assist in selecting the most important information among all the information in stored resume data 304 to include in the resume while satisfying the length requirements; paragraph 0038, discussing that rules 308 may specify physical requirements of a particular resume to be created. For example, some companies or government organizations may require information to be presented in a resume in a certain format, and format rules 308c will ensure that the created resume is in a proper format. As another example, rules 308 may specify that only a certain number of prior jobs (e.g. the top five prior jobs) be listed in a particular resume to be created, and that other jobs that may be included in the stored resume data not be listed in the resume in order to better emphasize important prior jobs or to reduce the size of the resume. Metadata 306 will assist in identifying these most recent jobs from the resume data to include in the resume; paragraph 0049).

The Kenthapadi-Nelson-Kerr-Park combination describes features related to human resource management and user profile analysis. Aniszczyk relates to a method, system and computer program product for creating a resume. Therefore they are deemed to be analogous as they both are directed towards solutions for human resource management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Kenthapadi-Nelson-Kerr-Park combination with Aniszczyk because the references are analogous art because they are both directed to solutions for human resource management, which falls within applicant’s field of endeavor (resume analysis system), and because modifying the Kenthapadi-Nelson-Kerr-Park combination to include Aniszczyk’s feature for wherein the preferred resume format is selected from the group consisting of a maximum page length, a minimum page length, a text content formatting style, a spreadsheet format, and an amount of work experience history of the candidate, in the manner claimed, would serve the motivation of facilitating generating and updating multiple versions of the resume (Aniszczyk at paragraph 0008); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 15 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claims 6 and 7, as discussed above.
Claim 20 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claims 6 and 7, as discussed above.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	Millmore et al., Pub. No.: US 2015/0046356 A1 – describes a  method for providing career-related information. Further describes that job data, user data, and successful hire data may be retrieved to perform data comparison analysis to determine qualifications gaps and to generate natural language suggestions.
B.	Wang et al., Pub. No.: US 2018/0096306 A1 – describes systems and methods for analyzing job listing data and member profile data to identify in demand skills.
C.	Cao et al., Pub. No.: US 2008/0167930 A1 – describes predicting future excesses and shortages in the workforce, and providing hiring, firing, training, re-skilling recommendations. 
D.	Maurya et al., Pub. No.: US 2017/0154307 A1 – describes methods and systems for providing improved skill recommendations for members, and predicting skill gaps at various granularity levels.
E.	Hogan et al., Pub. No.: US 2019/0138637 A1 – describes online automated assistance with documents using examples, and providing an online user with automatic examples of content that are related to the context of a document that the user is drafting. Further describes that a role/industry/skill triplet may be derived from the member, career and job posting database(s) and leveraged into examples provided to a user editing her resume.
F.	Su et al. Pub. No.: US 2018/0182015 A1 – describes processing the work experience included in a user's resume and/or an online profile to infer user skills and/or certifications associated with the user.
G.	Renisson et al., Pub. No.: US 2014/0324721 A1 – describes that a user's resume can be compared with a list of job requisitions to provide a gap analysis of what skills, titles, experiences, trainings, etc. a user lacks for the job requisitions.
H.	Boselli, Roberto, et al. "Classifying online job advertisements through machine learning." Future Generation Computer Systems 86 (2018): 319-328 – describes labor market analysis.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE GARCIA-GUERRA whose telephone number is (571) 270-3339. The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like claim assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Darlene Garcia-Guerra/
Examiner, Art Unit 3683